Title: The Election of 1800, October 1800–February 1801 (Editorial Note)
From: 
To: 


Editorial Note
In 1834 JM recalled the “Crisis” in government during the Adams administration and the part he had played in Jefferson’s “election to the Chief Magistracy” in 1800. His role in those events, he declared, was well known, but since the letters received at Montpelier that survive far outnumber those sent during this period, it is more difficult now to determine just how involved JM was in the activities that preceded the election. JM’s reluctance to engage in campaigning on his own behalf has been noted before; what is clear here is that his sense of outrage at the policies of Federalism forced him from retirement and led him to assume a public as well as a private role in helping to bring about the election of his friend and fellow Republican Thomas Jefferson (Madison to Henry Lee, 3 Mar. 1834, Madison, Writings [Hunt ed.]Gaillard Hunt, ed., The Writings of James
          Madison (9 vols.; New York, 1900–1910)., 9:533).
As early as May 1799 JM’s attention was drawn to the coming presidential election. Reminding him that Jefferson had lost the election of 1796 by a mere three votes, Charles Pinckney of South Carolina urged JM to spearhead an effort to change the way in which Virginia presidential electors were chosen from a district to a general-ticket method. The latter method would ensure that Virginia’s overwhelmingly Republican sentiments would be reflected by having all of its twenty-one electoral votes go to Jefferson. JM was a member of the committee that drafted the bill when the General Assembly took up the measure in the 1799–1800 session, and although no record of the debates on the issue survives, it is highly likely that JM spoke in favor of its passage. The proposal of the general ticket was “so novel,” however, that it clearly aroused some opposition to its success, and despite JM’s insistence that its purpose was to ensure Virginia “fair play” in the coming election, the law passed by a small margin only (Charles Pinckney to JM, 16 May and 30 Sept. 1799; JM to Jefferson, 18 Jan. 1800; JHDVJournal of the House of Delegates of the
          Commonwealth of Virginia, Begun and Held at the Capitol, in the City of Richmond.
        Volumes in this series are designated by the month in which the session began., Dec. 1799 [EvansCharles Evans, ed., American Bibliography …
          1639 … 1820 (12 vols.; Chicago, 1903–34). 38954], p. 83).
Following on the heels of this victory, Virginia Republicans, including JM, met in Richmond between 21 and 23 January 1800 to organize a rudimentary political machine that provided for a general committee of correspondence and a committee in each county to disseminate campaign literature and to drum up the vote. The state committee also chose a general ticket of prominent Republicans to stand as electors. JM agreed to be placed on the ticket, and although he did not serve on the Orange County committee he did distribute a number of copies of his own Report of 1800 to his neighbors, the legislature having ordered five thousand copies to be circulated throughout the state. And as a presidential elector JM would cast his electoral votes for Jefferson and Aaron Burr in December 1800 (Circular Letter from the Chairman of the General Committee of Correspondence, 30 Jan. 1800; Circular Letter from the Governor of Virginia, 28 Mar. 1800; “Proceedings of two meetings in Richmond on 21 and 23 Jan. 1800,” CVSPWilliam P. Palmer et al., eds., Calendar of
          Virginia State Papers and Other Manuscripts (11 vols.; Richmond, 1875–93)., 9:74–87).
In private JM played an equally influential role in the coming election. Montpelier became a clearinghouse for political information as JM was kept abreast of developments in the key states of New York, Maryland, and South Carolina. More important still was the critical part JM had in assuring the supporters of Aaron Burr that Virginia would cast all its ballots for both Jefferson and the New Yorker. Burr had been awarded the vice presidential nomination for his success in organizing victory for the Republicans in the New York legislative elections, a result that assured the party of the state’s electoral votes. However, Burr had not forgotten his treatment during the presidential election of 1796—when Virginia had withheld several electoral votes from him and thus contributed to his defeat as vice president. His supporters insisted that on this occasion there be no betrayal, with the implicit threat that if a guarantee was not forthcoming, New York might throw away a vote or two from Jefferson. JM was quick to reassure the New Yorkers and to pass the word among his correspondents that they should hold to their promise (see, for example, David Gelston to JM, 8 Oct. and 21 Nov. 1800; JM to Monroe, ca. 21 Oct. 1800).
That assurance was enough to help keep southern Republicans in line; but a similar assurance by the New Yorkers that one of Burr’s electoral votes would be thrown away was disregarded. The result was a tied vote between Jefferson and Burr in the electoral college, followed by two months of anxiety over the final outcome of the election. Earlier, JM had not given much thought to the possibility of a tie, believing that should one occur it would be resolved according to the will of the people; that is, Jefferson would undoubtedly become president. But Federalist politicking and the less than frank behavior of Burr himself threatened scenarios fraught with civil disorder, party machinations, and the setting aside of the election results. JM’s reaction to these developments was simple and expedient. He suggested that, in the absence of a resolution of the electoral tie before 4 March 1801, the two candidates jointly call the next Congress into session, and this Republican body could then proceed to the correct selection of Jefferson (JM to Monroe, ca. 10 Nov. 1800; JM to Dawson, 3 Jan. 1801 [not found]; JM to Jefferson, 10 Jan. 1801).
Jefferson, however, seems to have expected that he would ultimately secure his election in the House of Representatives, and he was probably acting on this assumption when he invited JM to come to the nation’s capital “a day or two at least before the 4th of March.” There JM could play a role in assuaging any ill feelings that the electoral contest had created in Congress and help Jefferson as well in making some early arrangements for the new administration. JM was reluctant to do so. He was unwell at the time and doubted anyway the propriety of “appearing on the political Theatre before [he] could be considered as regularly called to it.” Moreover, JM was concerned about the “declining state” of his father’s health, and James Madison, Sr., after an illness of several weeks, did indeed die on 27 February 1801. For all these reasons then JM could only wait at Montpelier for the outcome of the presidential election in the House of Representatives, where the voting by state delegations began on 11 February. The first ballot revealed that Jefferson was one state short of the majority required for victory; he had eight states, Burr had six, and two states were divided. For nearly a week the tally remained the same, until on 17 February, on the thirty-sixth ballot, Jefferson was elected president by the vote of ten states. A number of Federalist congressmen from Delaware, Maryland, South Carolina, and Vermont eventually agreed among themselves to end the contest by either not voting or by casting blank ballots. For their part, the Republicans in the House of Representatives had held firm, and they thus forced the Federalists to acquiesce in the election of Jefferson. Though JM had anticipated the good news and reacted to it calmly, this vindication of his friend and the Republican program doubtless filled him with a sense of satisfaction that for too long had eluded him (Jefferson to JM, 19 Dec. 1800; JM to Jefferson, 10 Jan. and 28 Feb. 1801; Dawson to JM, 12 Feb. 1801; Jefferson to JM, 12 and 18 Feb. 1801).
(Secondary sources used for this note: Noble E. Cunningham, Jr., “Election of 1800,” in History of American Presidential Elections, ed. Arthur M. Schlesinger, Jr., and Fred L. Israel [4 vols.; New York, 1971], 1:101–34; Risjord, Chesapeake Politics, pp. 552–63; “The Republican Vice Presidential Nomination,” and “The Electoral Tie of 1801,” Kline, Papers of BurrMary-Jo Kline, ed., Political
          Correspondence and Public Papers of Aaron Burr (2 vols.; Princeton, N.J.,
        1983)., 1:430–34, 481–87; Ketcham, James Madison, pp. 404–6; Brant, MadisonIrving Brant, James Madison (6 vols.;
        Indianapolis and New York, 1941–61)., 4:23–34; Harry Ammon, “The Republican Party in Virginia, 1789–1824” [Ph.D. diss., ViU, 1948], pp. 226–55.)
